            Case 1:18-cv-00075-RP Document 73 Filed 07/15/19 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DIVISION OF TEXAS
                                       AUSTIN DIVISION

BONNIE CRANKSHAW                                          §
    Plaintiff                                             §
v.                                                        §            Case 1:18-cv-00075-RP
                                                          §
CITY OF ELGIN AND THOMAS                                  §
MATTIS, CITY MANAGER, IN                                  §
HIS INDIVIDUAL CAPACITY                                   §
      Defendants


                       DEFENDANTS’ MOTION TO ENTER JUDGMENT


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        NOW COME Defendants City of Elgin and Thomas Mattis (collectively “Defendants”),

and file this Motion to Enter Judgment:

                                          I. PROCEDURAL HISTORY

           Plaintiff Bonnie Crankshaw sued the City of Elgin and City Manager Thomas Mattis

for (1) FMLA Interference, (2) FMLA Retaliation, (3) ADA Discrimination, (4) ADA Failure to

Accommodate, and (5) ADA Retaliation.

           After a full trial, the Court submitted the case to the jury. Attached is Exhibit “A”,

which is the charge of the Court and the jury’s verdict. On May 23, 2019, the Jury returned its

verdict and found for the Defendants on all causes of action, except for Plaintiff’s cause of action

on (1) FMLA Interference.1 Accordingly, the ladies and gentlemen of the jury awarded Plaintiff

Crankshaw $19,660.00.




1
  See generally Court’s Charge, Dkt # 67; See also Verdict Form, 14, Dkt # 71. (Defendant City of Elgin stipulated
to liability on a technical violation of the FMLA).
            Case 1:18-cv-00075-RP Document 73 Filed 07/15/19 Page 2 of 4




          The Defendants now request that the Court order the clerk to enter Judgment, and Order

that Plaintiff Bonnie Crankshaw take $19,660.00 as a result of her lawsuit against the

Defendants—and nothing more.2

                                               II. ARGUMENT

          Upon the Jury’s verdict, Plaintiff’s counsel gave oral notice to the Court and the

Defense that Plaintiff’s counsel intended to file a motion for attorney’s fees under Federal Rules

of Civil Procedure.3 The Court responded that Plaintiff’s counsel would have two to three weeks

to file such a motion. As of the time of this writing, it has been more than seven weeks since

Court gave this oral order on May 23, 2019.4 If a party does not file a motion for attorney fees

before a deadline, it waives its right to them.5

          Accordingly, since the jury has returned a general verdict, and the Plaintiff has waived

her right to recover attorney’s fees, and the clerk has not promptly prepared, signed and entered a

judgment in a separate document, the Defense hereby moves for the Clerk of this Court to enter

Judgment on this matter under Federal Rule of Civil Procedure 58(d).6

                                                 III. PRAYER

          WHEREFORE PREMISES CONSIDERED, Defendants pray that this Court grant

Defendants’ Motion to Enter Judgment, and thereby enter final judgment in which Plaintiff and

Defendants be responsible for their own respective costs.




2
  Allowing for any applicable interest that may have accrued on the awarded sum of $19,660.00.
3
  See FED. R. CIV. P. 54(d)(2)(A) – 54(d)(2)(B)(i).
4
  See id. (Under the rules, a Court’s order can properly set the deadline for a motion to file attorney’s fees).
5
  See Sol Salins, Inc. v. W.M. Eracanbrack Co., 155 F.R.D. 4, 5 (D.D.C.1994); see Brown & Pipkins, LLC v. Service
Empls. Int’l Un., Local 32BJ, 846 F.3d 716, 730 – 31 (4th Cir.2017); Villoldo v. Ruz, 821 F.3d 196, 204 (1st
Cir.2016); Port of Stockton v. Western Bulk Carrier KS, 371 F.3d 1119, 1121 – 22 (9th Cir.2004).
6
  See FED. R. CIV. P. 58(d); 2002 Notes to Rule 58.


                                                       2
          Case 1:18-cv-00075-RP Document 73 Filed 07/15/19 Page 3 of 4




                                                   Respectfully submitted,

                                                   WRIGHT & GREENHILL, P.C.
                                                   900 Congress Avenue, Suite 500
                                                   Austin, Texas 78701
                                                   512/476-4600
                                                   512/476-5382- Facsimile

                                                     /s/ Archie Carl Pierce
                                                   By:
                                                       Archie Carl Pierce
                                                       State Bar No. 15991500
                                                       cpierce@w-g.com
                                                       Blair J. Leake
                                                       State Bar No. 24081630
                                                       bleake@w-g.com

                                                   ATTORNEYS FOR DEFENDANTS
                                                   CITY OF ELGIN AND THOMAS
                                                   MATTIS



                            CERTIFICATE OF CONFERENCE


       Defendants’ counsel contacted Plaintiff’s counsel and have conferenced about this
Motion to Enter Judgment. Plaintiff’s counsel is opposed.




                                               3
          Case 1:18-cv-00075-RP Document 73 Filed 07/15/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15 day of July, 2019, a true and correct copy of the above and
foregoing Motion was electronically filed with the Clerk of the Court using the CM/ECF system
which will automatically serve a Notice of Electronic Filing on the following counsel of record:

David Campbell
O’HANLON, DEMERATH & CASTILLO
808 West Avenue
Austin, Texas 78701
Attorneys for Plaintiff




                                                    /s/ Archie Carl Pierce
                                                    Archie Carl Pierce




                                                4
